DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/03/2019, 10/02/2019, and 07/12/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP2002-294609), here after Document 1, in view of Daido (JP2011-207453), hereafter Document 2, in view of East (JP2011-207449), hereafter Document 3. Document 1 discloses a rail signal transmission device ("transmission unit 2") that transmits a rail signal ("electrical signal"); a rail signal receiving device ("receiving unit 3", "receiving unit that receives, on a vehicle side, an electrical signal that has been propagated through a rail 7") ; and a rail breakage detection device ("rail breakage detection device 1") that acquires reception state information indicating whether or not there was reception by the rail signal receiving device ("If there is a rail breakage, the level of the electrical signal received by the receiving unit 3 will become lower. Here, it is determined that a rail breakage site has been detected when the reception level is lower. In addition, it is also possible to detect a rail breakage by detecting a phase change or the like in the signals being received. An electrical signal that has been propagated . 
Consequently, the invention as in claim 1 of the present application and the invention disclosed in document 1 differ in the following respects. 
Difference 1 
The receiving device of the rail breakage detection device of claim 1 of the present application receives a voltage induced by a rail signal, whereas document 1 indicates that the receiving unit 3 receives an electrical signal but is unclear as to whether the same receives an induced voltage. 
Difference 2 
In the invention as in claim 1 of the present application, rail breakage detection is performed by including also transmission device state information and receiving device state information indicating whether the rail signal transmission device and the rail signal receiving device are in a normal condition, whereas the invention disclosed in document 1 does not have such a configuration.
Difference 1 
Document 2 indicates that, in the determination of abnormality such as a rail breakage, an inspection signal is transmitted by a transmitter 11, the voltage and the current of the inspection signal output by the transmitter 11 is measured by a receiver (inspection unit) 14, the voltage and the current of the inspection signal are detected, an impedance is calculated, an abnormality determination is made by comparing each detected value against a threshold value for determining normality/abnormality, and a rail breakage is detected. 

Consequently, for the receiving unit receiving an electrical signal in the invention disclosed in document 1, a person skilled in the art could have easily conceived of using the configuration of document 2 in which the voltage of the inspection signal is measured by the receiver 14. 
Difference 2 
Document 3 indicates: that the power transmission end voltage and the power reception end voltage of a track circuit are continuously measured, and on the basis of the measurement data, a determination is made by case categorization as a transmission cable disconnection, a receiving cable disconnection, a rail breakage, a transmission cable short circuit or a receiving cable short circuit; and that the occurrence of a failure is automatically detected by investigating whether the measurement data has deviated from a normal range. 
The invention disclosed in document 3 is a device that detects electrical physical quantities, namely current and voltage, to detect a rail breakage, so belongs to the same technical field as the invention disclosed in document 1. 
Moreover, given the disclosures of document 3, it is not considered to be particularly difficult for a person skilled in the art to consider a determination of a rail breakage if the transmission cable 12 and the receiving cable 16 of the transmission device and the receiving device are not in an abnormal state (disconnected or short-circuited). 
Consequently, a person skilled in the art could have easily conceived of adopting, in the invention disclosed in document 1, a configuration on the basis of the disclosure of document 3 in which if there is some sort of change in the state received by the receiving unit, a rail breakage is determined 
Therefore, a person skilled in the art could have easily conceived of the invention as in claim 1 of the present application from the inventions disclosed in documents 1-3. 
Claim 2 
The invention as in claim 2 does not involve an inventive step in the light of documents 1-3. 
As noted in the judgment of claim 1, given the disclosures of document 3, it would be easy for a person skilled in the art to consider that a rail breakage is determined if the device side is not in an abnormal state. 
Claims 3-4 
The invention as in claims 3-4 does not involve an inventive step in the light of documents 1-3. 
The invention disclosed in document 1 (paragraphs 
[0032], [0033]) is equipped with "a train position detection unit that detects the current position of a train by a Global Positioning System (GPS) or the like" and derives the location at which a rail breakage was detected. 
In addition, document 1 (paragraph [0016]) indicates: "If there is a rail breakage, the level of the electrical signal received by the receiving unit 3 will become lower. When the reception level is lower, a determination is made that a rail breakage site has been detected. In addition, it is also possible to detect a rail breakage by detecting a phase change or the like in the signals being received". Therefore, when using the measurement of voltage described in document 2, in the invention disclosed in document 1, it would be easy for a person skilled in the art to consider comparing the measured value to a threshold value.
The invention as in claims 7-10 does not involve an inventive step in the light of documents 1-3. 

Document 1 (paragraph [0042]) suggests that train operation is stopped by rail breakage detection, so it would not be particularly difficult for a person skilled in the art to consider a speed restriction.
Claim 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP2002-294609), here after Document 1, in view of Daido (JP2011-207453), hereafter Document 2, in view of East (JP2011-207449), hereafter Document 3 in view of Central (JP2006-250572), hereafter Document 4.
The invention as in claim 4 does not involve an inventive step in the light of documents 1-4. 
As noted in "Claim 1" above, a person skilled in the art could have easily conceived of adopting, in the invention disclosed in document 1, the features of: measuring the voltage of an inspection signal by the receiver 14, as in document 2; and considering the possibility of an abnormal state on the side of the transmission unit and the receiving unit to determine a rail breakage, as in document 3. 
In addition, given the disclosures of document 4, a person skilled in the art could have easily conceived of a configuration in which, when the invention disclosed in document 1 is used as a rail seam detector, detection results are collated against the track information database 13, and if a rail breakage is determined to exist, it is considered that a breakage has occurred in a seam plate 6 of the rail seam 6a of document 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617